Citation Nr: 1022030	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including bilateral idiopathic neuropathy and 
metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1962 to June 1965 and has some service with the Rhode Island 
National Guard, including active duty for training from 
August 18, 1984, to September 1, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a special 
claims processing unit, known as the Tiger Team, located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the claim for entitlement to 
service connection for a bilateral foot condition.  
Responsibility for the appeal now lies with the RO at 
Providence, Rhode Island.

In May 2007, the Veteran testified at a personal hearing over 
which the undersigned presided at the RO, a transcript of 
which has been associated with the claims folder.  The appeal 
was previously before the Board.  A January 2008 decision 
decided other issues on appeal and remanded the bilateral 
feet condition issue for further development.  In February 
2009, this issue was again remanded.  The appeal of that 
issue is now before the Board for further review.


FINDINGS OF FACT

1.  Bilateral idiopathic neuropathy of the feet is 
attributable to service.  

2.  Metatarsalgia of the feet is not attributable to service.  





CONCLUSIONS OF LAW

1.  Bilateral idiopathic neuropathy of the feet was incurred 
in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Metatarsalgia of the feet was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claim, a VCAA letter 
was sent in July 2004.  Thereafter, additional VCAA letters 
were sent in June 2007 and in February 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The VCAA notifications 
informed the Veteran about the information and evidence not 
of record that is necessary to substantiate the claim for 
service connection; the information and evidence that VA will 
seek to provide; and the information and evidence that he is 
expected to provide.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Veteran was also afforded a VA 
examination in March 2009.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting 
from disease or injury incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT) to include when a cardiac arrest or a 
cerebrovascular accident occurs during such training.  See 38 
U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 38 
C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not 
available where the only service performed is ADT or IDT.  
See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records for the period of active duty 
reflect a complaint of "feet trouble" in May 1965 due to 
foot sweating.  Foot powder was recommended.  On his 
separation examination that same month, it was noted that the 
Veteran had foot trouble which was of no medical 
significance.  His physical examination revealed that his 
feet were normal.  

In August 1984, the Veteran was seen at a military emergency 
room for primarily spine complaints.  At that time, he also 
reported having tenderness at the base of his third and 
fourth metatarsal of the left foot.  A 155mm artillery round 
had fallen on his left foot.  However, x-rays revealed no 
fracture.  

In October 1984, the Veteran complained of having pain in the 
balls of his feet.  

In June 1985, the Veteran was afforded a VA examination.  X-
rays of the feet were taken in conjunction with this 
examination.  They were negative for any bony or joint 
pathological changes.  

In October 1985, it was noted that the Veteran intentionally 
did not report for a medical evaluation scheduled to evaluate 
his fitness for duty and retention.

In December 1985, the Veteran was afforded a VA general 
examination.  The Veteran did not report any feet complaints 
nor was any diagnosis of foot disability made.  

In a May 1986 letter, Lester J. Sheehan, M.D., noted that the 
Veteran reported that a round of ammunition had fallen on top 
of both of his feet while he was in National Guard Summer 
Camp in 1984.  The incident caused him to fall on his back 
which he indicated caused back pain.  He also related other 
problems, including having pain on the top of both feet.  A 
physical examination was performed.  No residual foot 
disability was shown.  

Podiatry clinic notes in the record are from January 1992 
diagnosed the Veteran as having plantar fascia of the right 
foot.

VA outpatient treatment records of August 2001 through 
February 2002 reflect that the Veteran complained of pain in 
one or both feet that was keeping him awake at night.  The 
pharmacist reviewing his pain management changed his 
medications.  

August 2001 left foot x-rays were normal.  No arthritis or 
fracture was shown.  

In January 2002, the Veteran reported having pain around his 
toes.  In February 2002, he reported that he was doing well.  
Nevertheless, he was still required to apply Capsaicin cream 
topically to his feet.  

In July and December 2003, the Veteran reported having foot 
pain.  The pain was described as constant and vibrating and 
was relieved by applying pressure or separating the toes.  
The Veteran continued to report pain in 2004.  

In October 2007, the Veteran was afforded a rheumatology 
consult.  At that time, he reported having had an accident 
with heavy artillery which fell on him.  The Veteran related 
that he had the feeling of pins in the dorsum of both feet.  
He also related that he had pain in his toes and the balls of 
his feet.  

In the January 2008 decision, the Board remanded the issue of 
entitlement to service connection for a bilateral foot 
condition and instructed the RO/AMC to schedule the Veteran 
for a VA examination.  This examination was scheduled for 
August 4, 2008, but the Veteran failed to report for that 
examination.  A second examination was scheduled for August 
18, 2008, and the Veteran failed to report to that 
examination as well.

After the appeal was certified to the Board, a letter was 
received from the Veteran's representative requesting that 
the examination be rescheduled.  The Veteran's representative 
reported that the Veteran was unable to attend the scheduled 
examination because he lacked any means of transportation at 
that time.  He apologized for any inconvenience he may have 
caused by requesting to be rescheduled for the examination.  
As a result, the Board again remanded this case for the 
Veteran to be afforded a VA examination to determine whether 
the Veteran has a current foot disability related to his 
active military service or his period of ACDUTRA.

The requested VA examination was conducted in March 2009.  
The claims file was reviewed.  In particular, it was noted 
that on August 26, 1984, the Veteran sustained an injury when 
heavy gun artillery fell on top of him.  Since that time, the 
Veteran related that he had experienced cramping and numbness 
in both feet, especially on the right side.  He also reported 
having throbbing pain and numbness.  The examiner also 
referred to subsequent records.  A physical examination was 
performed which yielded diagnoses of metatarsalgia and 
idiopathic neuropathy.  The examiner provided an opinion that 
it was at least as likely as not that the idiopathic 
neuropathy was related to the inservice accident and/or prior 
active duty, but it was unlikely that the metatarsalgia was 
so related.  The examiner provided rationale.  The examiner 
explained that the accident could have resulted in the 
intermittent numbness which was shown on the 2007 
rheumatology consult.  Currently, there was no current 
sensory deficit.  There was also no swelling or pain on 
manipulation of the feet.  As such, the examiner felt that 
the metatarsalgia diagnosis was unrelated to service.  

Initially, the Board must assess the competence of the 
Veteran to report the onset of his foot problems as due to 
service and the incident of dropping ammunition on his feet, 
as well as his credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court 
noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge and, citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2009).

The Veteran has provided credible testimony regarding his 
inservice (National Guard) accident involving his feet, which 
is largely substantiated in the records.  The Veteran is 
competent to testify as to both the incurrence and continuity 
of symptomatology associated with the injury and the Board 
notes that the Veteran is competent to report as to the 
circumstances of his in-service accident.  He is competent to 
report pain.  See Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(involving a claim of service connection for paranoid 
schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior 
during and since service); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration 
does not, by itself render lay evidence incredible.  Buchanan 
v. Nicholson, 451 F.3d at 1337 (Board must first "determine 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Board finds the Veteran's testimony credible that he had 
the inservice accident and that he has continued to have 
problems with his feet.  The accident is documented and the 
continued complaints of foot pain are also documented.  

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  In this case, the exact nature of his foot 
disabilities is a complex assessment.  As such, as noted 
above, the Board requested a VA medical examination and 
opinion to resolve that matter.  

The Board attaches significant probative value to this 
opinion, rendered in March 2009, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The VA 
examiner's opinion was based on review of the Veteran's 
claims file and included an examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based 
on the personal examination of the patient, the knowledge and 
skill in analyzing the data, and the medical conclusion 
reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from when it is factually accurate, fully articulated, and 
has sound reasoning for the conclusion.)

The Board finds the VA examiner's opinion regarding the 
nature of the current bilateral foot disabilities to be more 
probative than the Veteran's assessment since this assessment 
is complex in nature.  The VA examiner concluded that the 
bilateral idiopathic neuropathy is related to service, but 
the metatarsalgia is not related to service.  The VA medical 
opinion is the most probative evidence of records as it is 
competent as a medical professional provided the complex 
opinion and is also uncontradicted by equally probative 
evidence.  There is no competent medical evidence of record 
relating metatarsalgia to the Veteran's active service.
As such, service connection is warranted for bilateral 
idiopathic neuropathy, only, and the preponderance of the 
evidence is against the claim for service connection for 
metatarsalgia.  


ORDER

Service connection for bilateral idiopathic neuropathy of the 
feet is granted.  

Service connection for metatarsalgia is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


